Case 1:20-cv-00576-KD-M Document 2 Filed 12/01/20 Page 1 of 2   PageID #: 28



              IN THE UNITED STATES DISTRICT COURT FOR
                 THE SOUTHERN DISTRICT OF ALABAMA
                         SOUTHERN DIVISION

TOMMY TOMPKINS,                      :

     Plaintiff,                      :

v.                                   :             1:20-cv-00576

CAPITAL RESORTS GROUP, LLC,          :

     Defendant.                      :

                                 :   :   :

                    DEFENDANT CAPITAL RESORTS GROUP,
                  LLC’S CORPORATE DISCLOSURE STATEMENT

     Defendant Capital Resorts Group, LLC, by its undersigned

attorneys, makes the following disclosures pursuant to Rule 7.1,

Fed.R.Civ.P., and Civil Local Rule 7.1:

     1.   Capital Resorts Group, LLC, a party, is a Delaware

limited liability company with its principal place of business

located in Horry County, South Carolina.        Capital Resorts Group,

LLC is a non-governmental entity.

     2.   Capital Vacations, LLC is a Delaware limited liability

company with its principal place of business located in Horry

County, South Carolina.     Capital Vacations, LLC is the sole

member of Capital Resorts Group, LLC.

     3.   CR Manager, LLC is a South Carolina limited liability

company and is the Manager of Capital Resorts Group, LLC.


                                     1
Case 1:20-cv-00576-KD-M Document 2 Filed 12/01/20 Page 2 of 2   PageID #: 29




      Dated:   December 1, 2020



                                    Respectfully submitted,



                                         /s/ Halron W. Turner
                                    HALRON W. TURNER (TURNH9339)
                                    Turner, Onderdonk, Kimbrough,
                                      Howell, Huggins & Bradley, PA
                                    13212 West Central Avenue
                                    Post Office Drawer 1389
                                    Chatom, Alabama 36518
                                    Telephone: (251) 847-2237
                                    Facsimile: (251) 847-3115
                                    Email: hwt@tokh.com

                                    Attorneys for Defendant
                                    Capital Resorts Group, LLC



                          CERTIFICATE OF SERVICE

     I hereby certify that on December 1, 2020, I electronically
filed the foregoing document with the Clerk of the Court
utilizing the CM/ECF system, which will send notification of
such filing to all registered counsel of record as listed below.



                                         /s/ Halron W. Turner
                                    HALRON W. TURNER
                                    Counsel for Defendant

Counsel of Record:

Earl P. Underwood Jr., Esq. (epunderwood@alalaw.com)




                                      2
